

Exhibit 10.1
 
AMENDMENT AND WAIVER AGREEMENT
 
AMENDMENT AND WAIVER AGREEMENT (this “Agreement”) is made as of the 27th day of
May 2008, by and among Narrowstep Inc., a Delaware corporation (the “Company”),
and the holders set forth on the signature pages affixed hereto (each a
“Consenting Holder” and, collectively, the “Consenting Holders”).
 
Recitals
 
A. In August 2007, the Company issued warrants (the “Warrants”) to acquire up to
an aggregate of 22,726,400 shares of the Company’s common stock, par value
$0.000001 per share (the “Common Stock”) at an exercise price of $0.50 per share
(subject to adjustment as provided therein) (the “Exercise Price”).


B. The Company intends to enter into an Agreement and Plan of Merger (the
“Merger Agreement”) with Onstream Media Corporation (“Onstream”), Onstream
Merger Corp. (“Merger Sub”) and the Stockholders Representative named therein,
pursuant to which Onstream will acquire the Company through a merger of Merger
Sub with and into the Company (the “Merger”). In the Merger, each share of
Common Stock will be converted into a fraction of a share of common stock, par
value $0.001 per share (“Onstream Common Stock”) and a Contingent Value Right
(both as defined in the Merger Agreement) (the “Merger Consideration”).
Capitalized terms used herein have the respective meanings ascribed thereto in
the Merger Agreement unless otherwise defined herein.


C. Pursuant to the Merger Agreement, Onstream will assume the Company’s
obligations under the Warrants upon the effectiveness of the Merger.


D. Onstream has requested that the Consenting Holders, on behalf of themselves
and all other holders of the Warrants, consent to certain amendments and waivers
of the terms of the Warrants in the event that the Merger is consummated.


E. In order to induce Onstream to enter into the Merger Agreement, the
Consenting Holders desire to consent to such amendments and waivers effective
upon the effective time of the Merger.


F. Pursuant to Section 10(b) of the Warrants, the Required Holders (as defined
therein) have the right to amend or waive any term or condition of the Warrants
on behalf of all of the holders of the Warrants.
 
G. The Consenting Holders constitute the Required Holders.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intended to be legally bound, the parties hereto hereby agree
as follows:

 
 

--------------------------------------------------------------------------------

 

1. Notwithstanding anything contained in the Warrants to the contrary, effective
upon the effectiveness of the Merger, the Warrants shall be amended so that,
immediately after giving effect to the Merger, the Warrants shall be exercisable
on a cash exercise basis only for an aggregate of (i) 1,000,000 shares of
Onstream Common Stock (the “Warrant Shares”) and (ii) a number of Contingent
Value Rights that would have been issued pursuant to the Merger Agreement and
the Warrants without giving effect to the amendment contained in this paragraph
1, at an Exercise Price of $3.50 per share (subject to adjustment as provided in
the Warrants except for Section 11(e) which is waived per item 2 below);
provided, however, that no Contingent Value Rights shall be issuable in the
event of an exercise of the Warrants after the Final Exercise Date (as such term
is defined in the CVR Agreement). In no event shall a holder of Warrants have
the right to receive the Merger Consideration upon the exercise of the Warrants
following the Merger. The Warrant Shares and Contingent Value Rights issuable
upon the exercise of the Warrants shall be allocated among the holders of the
Warrants on a pro rata basis.
 
2. Each Consenting Holder, on behalf of itself and every other holder of
Warrants, hereby irrevocably and forever waives its rights pursuant to Section
11(e) of the Warrants, such waiver to be effective only upon the effectiveness
of the Merger.
 
In addition, each Consenting Holder, on behalf of itself and every other holder
of Warrants, hereby irrevocably and forever waives its rights pursuant to
Article 3.12 (Variable Rate Transactions; Additional Registration Statements) of
the August 8, 2007 Stock Purchase Agreement, such waiver to be effective only
upon the effectiveness of the Merger.
 
3. Promptly following the effective time of the Merger, the Company shall cause
Onstream to issue replacement Warrants reflecting the amendments and waivers
contained herein upon surrender of the original Warrants by the holders thereof.
 
4. Except as expressly provided herein, the Warrants shall continue to be in
full force and effect.
 
5. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without reference to the choice of law
principles thereof.
 
6. This Agreement may be executed in counterparts, each of which shall be deemed
and original and all of which together has constituted one and the same
instrument.
 
[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by the undersigned, thereunto authorized, as of the date first set
forth above.


NARROWSTEP INC.
   
By:
/s/ Lisa VanPatten

Name:
Lisa VanPatten
Title:
Chief Financial Officer

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
RENAISSANCE US GROWTH INVESTMENT TRUST
PLC
 
By: RENN Capital Group, Inc.
Its Investment Manager
 
By:
/s/ Russell Cleveland

Name:
Russell Cleveland
Title:
President



Warrants: 4,000,000



RENAISSANCE CAPITAL GROWTH & INCOME
FUND III, INC.
   
By:
/s/ Russell Cleveland

Name:
Russell Cleveland
Title:
President



Warrants: 2,000,000


US SPECIAL OPPORTUNITIES TRUST PLC
 
By: RENN Capital Group, Inc.
Its Investment Manager
   
By:
/s/ Russell Cleveland

Name:
Russell Cleveland
Title:
President



Warrants: 2,000,000


PREMIER RENN US EMERGING GROWTH FUND
LIMITED
 
By: RENN Capital Group, Inc.
Its Investment Manager
   
By:
/s/ Russell Cleveland

Name:
Russell Cleveland
Title:
President


 
- 4 -

--------------------------------------------------------------------------------

 

Warrants: 1,000,000


/s/ David C. Mc Court
Name:  David C. McCourt



Warrants: 2,000,000


LEWIS OPPORTUNITY FUND LP
   
By:
/s/ Austin Lewis IV

Name:
W. Austin Lewis IV
Title:
General Partner



Warrants: 1,556,000


LAM OPPORTUNITY LTD
   
By:
/s/ Austin Lewis IV

Name:
W. Austin Lewis IV
Title:
Authorized Signatory



Warrants: 454,000

 
- 5 -

--------------------------------------------------------------------------------

 
 